Citation Nr: 1619350	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  09-14 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for residuals of right middle finger injury.

2. Entitlement to service connection for left ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to November 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied the benefits sought on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014 the Board remanded the issues on appeal for the Veteran to be scheduled for a Board hearing.  The Board noted that in March 2011 and in November 2011 the Veteran requested a Travel Board hearing.  An April 2014 RO Jurisdiction Flash shows that the Appeals Management Center (AMC) declined jurisdiction because the remand involved a Travel Board hearing.  However, a thorough review of the file shows that a Board hearing has not been held nor did the Veteran withdraw his request for a Board hearing.  It is not even clear that jurisdiction over the appeal was transferred to the RO to permit them the opportunity to schedule the hearing.  Thus there must be compliance with the Board's remand directive and the Veteran should be scheduled for the Board hearing.  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a Travel Board hearing regarding the issues of entitlement to service connection for residuals of right middle finger injury and a left ankle disorder.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



